DOAN, J.
The appeal in this case presents the same questions that we have determined in the case of the Grand Canyon Railway Company, a Corporation, Appellant, v. J. R. Treat, as Treasurer and Ex Officio Tax Collector of the County of Coconino, Territory of Arizona, and the County of Coco-nino, Territory of Arizona, a Municipal Corporation, Appel-lees, ante, p. 69, 95 Pac. 187, and upon the authority of that case the judgment of the lower court in this case is reversed, with directions to the district court to overrule the demurrer to the complaint.
KENT, C. J., and CAMPBELL and NAYE, JJ., concur.